DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20 and their dependents are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11 and 20 of U.S. Application 16/433,507 (The CIP of the instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘507 application teach all the limitations recited by the claims of the instant application. In regard to claims 12-18 and 20, though the claims of ‘507 are directed to an apparatus while claims 12-18 and 20 of the instant application being directed to a method, one of ordinary skill in the art would find it obvious to merely have a more general invention that does not necessarily involve the method steps that utilize the apparatus. 
In specific, claims 1-8, 10-13 and 20 of the instant application:
Claims 1 and 12: Claim 1 of U.S. Application 16/433,507 discloses, A system or a method for guiding an instrument through a region of a patient, the system comprising (“A system comprising: an ultrasound sensor configured to collect ultrasound image data representative of a region of a patient;”): 
an instrument (“and an instrument relative to the region of the patient’); 
an ultrasound sensor configured to collect ultrasound image data (“an ultrasound sensor configured to collect ultrasound image data representative of a region of a patient;”); 
an electromagnetic (EM) tracking system configured to collect EM tracking data representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient; and (“an electromagnetic (EM) tracking system configured to collect EM tracking data representative of a position or orientation of each of the ultrasound sensor and an instrument relative to the region of the patient; and”)
a controller adapted to (“one or more processors configured to:”): 
receive the ultrasound image data from the ultrasound sensor (“receive the ultrasound image data from the ultrasound sensor;”); 
receive the EM tracking data from the EM tracking system (“receive the EM tracking data from the EM tracking system;”); 
identify a physiological landmark of the region of the patient based on the ultrasound image data; (“identify a physiological landmark of the region of the patient based on the ultrasound image data;”)
determine at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; and (“determine at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data;”)
generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. (“generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time;…”)

Claims 2 and 13: Claim 6 of U.S. Application 16/433,507 discloses, The system of claim 1, wherein the controller is further adapted to: determine the target zone based on user input data; and generate the target zone in the graphical user interface based upon the user input data (“wherein the one or more processors is further configured to: determine the target zone based on user input data; and generate the target zone in the graphical user interface based on the user input data.”).  

Claims 3 and 14: Claim 7 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the controller is further adapted to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed; and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed (“wherein the one or more processors is further configured to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed; and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed.”).  

Claims 4 and 15: Claim 7 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the controller is further adapted to: determine whether the position of the instrument has changed; and generate an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed (“wherein the one or more processors is further configured to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed; and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed.”).  

Claim 5: Claim 7 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the controller is further adapted to: determine whether the trajectory of the instrument has changed; and generate an updated graphical user interface showing an updated trajectory of the instrument if it is determined that the trajectory has changed (“wherein the one or more processors is further configured to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed; and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed.”).  

Claims 6 and 16: Claim 7 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the controller is further adapted to: determine whether at least one of a position or orientation of the ultrasound sensor has changed; and generate an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed (“wherein the one or more processors is further configured to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed; and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed.”).  

Claims 7 and 17: Claim 8 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the controller is further adapted to: determine an intersection between the instrument and the plane of the ultrasound image data; and display an indicator of the intersection between the instrument and the plane of the ultrasound image data in the graphical user interface (“The system of claim 1, wherein the one or more processors is further configured to: determine an intersection between the instrument and the plane of the ultrasound image data; and display an indicator of the intersection between the instrument and the plane of the ultrasound image data in the graphical user interface.”).  

Claims 8 and 18: Claim 9 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument (“The system of claim 1, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument.“).  

Claim 10: Claim 10 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the instrument comprises one or more, implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support (e.g. LVAD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices (“The system of claim 1, wherein the instrument comprises one or more implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support (e.g. LVAD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices.”).  

Claims 11 and 20: Claim 11 of U.S. Application 16/433,507 discloses The system of claim 1, wherein the graphical user interface comprises at least one marker representative of the physiological landmark (“The system of claim 1, wherein the one or more processors is configured to generate the graphical user interface by displaying on a screen at least one of the position, orientation, or trajectory of the instrument in relation to a plane of the ultrasound image data, and a target zone that is registered with the physiological landmark.”).

	Thus, the differences between US Application No. 16/433,507 and the instant application are considered to be obvious variations.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2013/0197357 A1, Filed 2013-01-29, hereinafter “Green”) in view of Park et al (US 2012/0215108 A1, Filed 2011-09-25, hereinafter “Park”).
Claim 1: Green discloses, A system for guiding an instrument through a region of a patient (0031; Further, position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155, as discussed in more detail below and exemplified in FIG. 1B.), the system comprising:
an instrument; (instruments 145)
an ultrasound sensor configured to collect ultrasound image data; (ultrasound transducer 155 or ultrasound probe 155)
an electromagnetic (EM) tracking system configured to collect EM tracking data
representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient; and (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail. Surgical device 155 is an ultrasound probe seen as the ultrasound sensor. Surgical device 145 is an ablation needle seen as a an instrument.)
a controller adapted to (image guidance unit 130): 
receive the ultrasound image data from the ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.) 
receive the EM tracking data from the EM tracking system; (FIG. 1B, Refer to 0031: “position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155, as discussed in more detail below and exemplified in FIG. 1B.”)
identify a physiological landmark (tumor marker 1412) of the region of the patient based on the ultrasound image data; (0160: “center of the tumor marker 1412, which can be manually placed by a user” A tumor marker 1412 is equated to a physiological land mark)
determine at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0067; “Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.”; [Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data]; sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.); and 
generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument (FIG. 14B-1414)  (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) in relation to a real-time plane of the ultrasound image data (Claim 5; “wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.”; as well as paragraph 0036 which describes the ultrasound images are taken in real-time; in addition; Green teaches the embodiments are performed in relation to real-time, “images 125 produced can also be generated based on live, intraoperative, or real-time data obtained using the second surgical instrument 155 [ultrasound probe]…. The use of the term real time can also mean that actions are performed or data is obtained with the intention to be used immediately, upon the next cycle of a system or control loop, or any other appropriate meaning. Additionally, as used herein, real-time data can be data that is obtained at a frequency that would allow a healthcare provider to meaningfully interact with the data during surgery. For example, in some embodiments, real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.” Thus the position, orientation, or trajectory of the instrument is in relation to a real-time plane of the ultrasound image data.), and a target zone (tumor boundary markers 1410) that is registered with the physiological landmark shown in real time (0160; “The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes”. Tumor boundary markers 1410 are equated to a target zone.)
Green fails to discloses, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time.
In an analogous ultrasound field of endeavor Park is relied upon teaching a target zone that is dynamically connected to a landmark such that the target zone moves with the landmark in real-time. 
Specifically, Park teaches:
wherein the target zone (Abstract: “a marker registration unit which registers at least one marker corresponding to a location of the tumor based on at least one location and feature of at least one lesion generated in at least one portion of the tumor designated by a therapeutic ultrasonic apparatus”) is dynamically connected to the physiological landmark (0016: “a detector which detects the at least one location and feature of the at least one lesion based on properties of the tissue where the lesion is generated” At least one location and feature is seen as a physiological landmark.) in the graphical user interface (0072: “a marker registration unit which registers at least one marker corresponding to a location of the tumor based on at least one location and feature of at least one lesion generated in at least one portion of the tumor designated by a therapeutic ultrasonic apparatus”) such that the target zone moves with the physiological landmark in real time (0059: “The marker registration unit 130 registers a marker that corresponds to the location of a tumor based on a location and a feature of a lesion generated at the location of the tumor designated by the therapeutic ultrasonic apparatus 30.”; as well as 0077-0079: “In the ultrasonic image 501, the tumor 511 exists in a tracking area 510. The markers 512 registered in the marker registration unit 130 of FIG. 2 are indicated in the tumor 511 and the marker tracking unit 110 tracks the markers 512. In the ultrasonic image 502, even if the patient is breathing or moving causing the tumor 514 to move, the markers 512 are used to accurately track the location of the tumor 514. [0078] In comparison with the tracking area 412 in FIG. 4, in which the markers 512 are not used, the tumor 514 in the tracking area 513 in FIG. 5 is accurately tracked by using the marker 512. Accordingly, the location of the tumor 511 or 514 may be accurately tracked and even if the patient moves, the tumor 511 or 514 may be accurately treated by using HIFU. [0079] Referring back to FIG. 2, the marker tracking unit 110 continuously tracks the markers in real-time while the ultrasound therapy is being conducted, as illustrated in FIG. 5, and provides the tracking results to the therapeutic ultrasonic apparatus 30 so that even if a tumor moves due to movement of a patient, HIFU treatment may be accurately performed on the tumor.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tumor boundary which indicates the boundary of the physiological landmark of Green as modified to include the teaches of Park’s target zone that is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. The motivation to make this modification would yield predictable results such as maintaining correctness.  

Claim 2: the modified combination above disclose all the elements of claim 1, Green further discloses, determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface based upon the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Claim 3: the modified combination above disclose all the elements of claim 1, Green further discloses, determine whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501. 

Claim 4: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

Claim 5: the modified combination above disclose all the elements of claim 1¸ Green further discloses, wherein the controller is further adapted to: determine whether the trajectory of the instrument (surgical instrument 501)  has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated trajectory of the instrument if it is determined that the trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

Claim 6: the modified combination above disclose all the elements of claim 1, Green further discloses, determine whether at least one of a position or orientation of the ultrasound sensor (surgical instrument 501) has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound sensor. (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.) and generate an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.

	Claim 7: the modified combination above disclose all the elements of claim 1, Green further discloses, determine an intersection between the instrument and the plane of the ultrasound image data; (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) and display an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504) in the graphical user interface (520). (Refer to FIG 5 and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)

	Claim 8: the modified combination above disclose all the elements of claim 1¸Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument.(0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidance of the medical device tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

	Claim 9: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)

	Claim 10: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the instrument (ablation needle 145) comprises one or more, implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support ( e.g. LVAD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices. (0034; More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, cauterizer, scalpel and/or any other surgical instrument or medical device.)

	Claim 11:, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the graphical user interface comprises at least one marker representative of the physiological landmark. (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.) 

Claim 12: Green discloses, a method for guiding an instrument through a region of a patient (Figure 5), comprising:
receiving ultrasound image data from an ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.)
receiving EM tracking data from an EM tracking system representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail. Surgical device 155 is an ultrasound probe seen as the ultrasound sensor. Surgical device 145 is a ablation needle seen as a an instrument.)
identifying a physiological landmark of the patient; (0160: “center of the tumor marker 1412, which can be manually placed by a user” A tumor marker 1412 is equated to a physiological land mark)
determining at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data(sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)
and
generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) in relation to a real-time plane of the ultrasound image data (Claim 5; “wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.”; as well as paragraph 0036 which describes the ultrasound images are taken in real-time; in addition; Green teaches the embodiments are performed in relation to real-time, “images 125 produced can also be generated based on live, intraoperative, or real-time data obtained using the second surgical instrument 155 [ultrasound probe]…. The use of the term real time can also mean that actions are performed or data is obtained with the intention to be used immediately, upon the next cycle of a system or control loop, or any other appropriate meaning. Additionally, as used herein, real-time data can be data that is obtained at a frequency that would allow a healthcare provider to meaningfully interact with the data during surgery. For example, in some embodiments, real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.” Thus the position, orientation, or trajectory of the instrument is in relation to a real-time plane of the ultrasound image data.), and a target zone (tumor boundary markers 1410) that is registered with the physiological landmark shown in real time (0160; “The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes”. Tumor boundary markers 1410 are equated to a target zone.).
Green fails to discloses, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time.
In an analogous ultrasound field of endeavor Park is relied upon teaching a target zone that is dynamically connected to a landmark such that the target zone moves with the landmark in real-time. 
Specifically, Park teaches:
wherein the target zone (Abstract: “a marker registration unit which registers at least one marker corresponding to a location of the tumor based on at least one location and feature of at least one lesion generated in at least one portion of the tumor designated by a therapeutic ultrasonic apparatus”) is dynamically connected to the physiological landmark (0016: “a detector which detects the at least one location and feature of the at least one lesion based on properties of the tissue where the lesion is generated” At least one location and feature is seen as a physiological landmark.) in the graphical user interface (0072: “a marker registration unit which registers at least one marker corresponding to a location of the tumor based on at least one location and feature of at least one lesion generated in at least one portion of the tumor designated by a therapeutic ultrasonic apparatus”) such that the target zone moves with the physiological landmark in real time (0059: “The marker registration unit 130 registers a marker that corresponds to the location of a tumor based on a location and a feature of a lesion generated at the location of the tumor designated by the therapeutic ultrasonic apparatus 30.”; as well as 0077-0079: “In the ultrasonic image 501, the tumor 511 exists in a tracking area 510. The markers 512 registered in the marker registration unit 130 of FIG. 2 are indicated in the tumor 511 and the marker tracking unit 110 tracks the markers 512. In the ultrasonic image 502, even if the patient is breathing or moving causing the tumor 514 to move, the markers 512 are used to accurately track the location of the tumor 514. [0078] In comparison with the tracking area 412 in FIG. 4, in which the markers 512 are not used, the tumor 514 in the tracking area 513 in FIG. 5 is accurately tracked by using the marker 512. Accordingly, the location of the tumor 511 or 514 may be accurately tracked and even if the patient moves, the tumor 511 or 514 may be accurately treated by using HIFU. [0079] Referring back to FIG. 2, the marker tracking unit 110 continuously tracks the markers in real-time while the ultrasound therapy is being conducted, as illustrated in FIG. 5, and provides the tracking results to the therapeutic ultrasonic apparatus 30 so that even if a tumor moves due to movement of a patient, HIFU treatment may be accurately performed on the tumor.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tumor boundary which indicates the boundary of the physiological landmark of Green as modified to include the teaches of Park’s target zone that is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. The motivation to make this modification would yield predictable results such as maintaining correctness.  

	Claim 13: the modified combination above disclose all the elements of claim 12, Green further discloses, wherein generating the graphical user interface comprises determining the target zone of the patient based on at least one user input. (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc) (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

	Claim 14: the modified combination above disclose all the elements of claim 12, Green further discloses, determining whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface displaying at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory of the instrument has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument.

Claim 15: the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

	Claim 16: the modified combination above disclose all the elements of claim 12, Green further discloses, determine whether at least one of a position or orientation of the ultrasound sensor (surgical instrument 501) has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound sensor. (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.) and generating an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.

	Claim 17: the modified combination above disclose all the elements of claim 12, Green further discloses, further comprising determining an intersection between the instrument and the plane of the ultrasound image data, (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) wherein the graphical user interface (520) further shows an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504). (Refer to Fig 5 and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)

Claim 18: the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument. (0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidiance of the medical deivce tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

	Claim 19: the modified combination above disclose all the elements of claim 12, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)

Claim 20: the modified combination above discloses all the elements of claim 12, Green discloses, wherein the graphical user interface comprises at least one marker representative of the physiological landmark (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.A.R./Examiner, Art Unit 3793     




/YI-SHAN YANG/Primary Examiner, Art Unit 3793